Citation Nr: 1143124	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-34 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right fourth finger disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1964 to August 1967 and March 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In June 2008, the Veteran testified at a personal hearing over which a Decision Review Officer presided.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board. 
 
The issue of service connection for bilateral hand disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The underlying issue of service connection for a right fourth finger disorder
is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1976 Board decision, service connection for a right fourth finger disorder was denied.  

2.  In March 1992 and December 2004 rating decisions, VA declined to reopen the Veteran's claim.  The Veteran did not perfect an appeal on either decision.

3.  The evidence added to the claims file since that December 2004 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1976 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1100 (2011).

2.  The March 1992 and December 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  New and material evidence has been submitted and the claim of entitlement to service connection for a right fourth finger disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens and remands the Veteran's claim of service connection for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  See id.  All evidence submitted by or on behalf of a claimant since that decision must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

The Veteran's claim of service connection for right fourth finger disorder was originally denied in an October 1975 rating decision, which found that the Veteran's right ring finger injury had occurred while playing football in civilian life.  The Veteran appealed that decision, stating in his January 1976 notice of disagreement that his second period of active service prevented a full recovery from his right ring finger surgery because he was not allowed to have physical therapy during this period.  The Veteran's appeal was perfected.  In a June 1976 Board decision, service connection for a right ring finger disability was denied.  This decision is final.  See 38 C.F.R. § 20.1100.

The Veteran sought to reopen this claim in November 1991.  In a March 1992 rating decision, VA declined to reopen this case.  The Veteran did not perfect an appeal for that decision, and it became final.  See 38 C.F.R. § 20.1103.

In September 2004, the Veteran again sought to reopen this claim.  Again, VA declined to reopen this case in a December 2004 rating decision.  Again, the Veteran did not perfect an appeal, and it became final.  See 38 C.F.R. § 20.1103.

In the June 1976 decision, the Board denied service connection for a right ring finger disability because the record showed that his condition existed prior to service.  The March 1992 rating decision did not reopen this claim because there was no evidence of record to show that the Veteran had degenerative progressive disease nor was there any evidence contained within his service treatment records to support his allegations regarding this disease.  The December 2004 rating decision noted the additional evidence of VA outpatient treatment, but found this evidence did not relate to the question of how the injury was incurred and therefore was not new and material evidence.  Therefore, the new evidence must relate to one or more of these unestablished facts.

Of record at the time of the last final rating decision in December 2004 were February 1975 and March 1975 letters from a private physician, Dr. RLB, noting the Veteran's right ring finger injury while playing football, his February 1975 surgery and subsequent removal of surgical wire; VA outpatient treatment records dated August 2004 to September 2004, the Veteran's active duty service treatment records; and his claims forms.

Evidence received since the last final December 2004 rating decision include a February 2007 letter from the Veteran's private physician relating to the current functional limitations of his hands, a December 2006 buddy statement from J. O. B., Social Security Administration records, VA Outpatient treatment records dated October 2004 to June 2008, and the Veteran's testimony at a June 2008 RO hearing.

At the time of the June 2008 RO hearing, the Veteran testified that he originally injured his hand in 1965 or 1966 while playing football in the Army.  This was corroborated by J. O. B.'s December 2006 statement.  This evidence is new in that the Veteran did not allege at the time of any of his prior denials that his finger injury had occurred during his prior period of service in the Army.  This evidence is likewise material as it relates to the unestablished fact of an in-service injury.  As the new evidence relates to this unestablished fact, it may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of entitlement to service connection for a right ring finger disability have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for a right ring finger disorder is reopened; to this extent, the appeal is allowed.




REMAND

The service treatment records currently contained within the claims file only relate to the Veteran's second period of service in the Air Force from March 1975 to October 1975.  As noted above, the new evidence of record upon which this claim has been reopened refers to an injury that allegedly occurred during the Veteran's previous period of service in the Army from August 1964 to August 1967.  The prior denial in March 1992 indicates that the Veteran's active duty service treatment records were considered when rendering that decision, however the records from the Veteran's Army service are no longer associated with the file.  As the essence of the Veteran's current theory of entitlement is that he sustained an injury during his initial period of service and not in the intervening years between his two periods of service, as previously held, service treatment records relating to that period of service are highly relevant.  Thus, the claim must be remanded in order to locate those records and associate them with the claims file.

Additionally, the Board notes that the Veteran received a copy of his claims file and service treatment records in January 2005 pursuant to a Freedom of Information Act (FOIA) request.  Therefore, if the RO/AMC is unable to locate these records through the traditional channels, the Veteran may be able to produce the relevant records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall locate the Veteran's service personnel records for his service in the United States Army from August 1964 to August 1967.  If the search is negative, a memorandum to this effect should be placed in the claims file, and the Veteran should be contacted in an effort to obtain copies of the relevant records that are within his possession.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


